DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/20 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Hsu [US 2009/0109706].
As to claim 1, Hsu discloses a backlight module [300, figure 7], comprising: a light-emitting diode (LED) light source disposed on at least one side of the backlight module [320]; a backlight frame configured to accommodate the LED light source [38, figure 7]; a reflection plate configured to reflect light of the LED light source to provide a planar output light [25, figure 1]; at least one Fresnel lens disposed between the LED light source and the reflection plate [213, figure 3]; and a light board disposed above a light-emitting surface of the backlight module to make an output light of the backlight module uniform [24, figure 1].
As to claim 10, Hsu discloses s display device [see figure 1], comprising: a backlight module [portions under 243], a display panel [top of 243], and a driving module electrically connected to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chang [US 2007/0171676].
As to claims 8 and 17, Hsu fails to explicitly disclose wherein the reflection plate has two inclined planes and is glued and mounted to the backlight frame. Chang teaches configuring a reflection plate in a backlight module to have two inclined planes and mounted to the backlight frame is well known [see figure 314, figure 3]. 
It would have been obvious to one having ordinary skill in the art to implement the reflection plate as taught by Chang with the lighting unit as taught by Hsu, in order to have light sources on two sides of the backlight [see Hsu, paragraph 44].
Regarding the configuration wherein the reflection plate is glued to the frame, Hsu teaches the general use of glue and adhesives [see paragraph 34]. 
.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Hasei [US 2006/0279945].
As to claims 9 and 18, Hsu fails to explicitly disclose wherein the light board is a diffusion light board having a microlens structure. Hasei teaches such a configuration is well known [see figures 1, 2]. It would have been obvious to one having ordinary skill to implement the microlens structured diffusion light board as taught by Hasei with the lighting unit taught by Hsu, depending on the type of illumination desired [see Hsu, paragraph 44].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chang and Hasei.
As to claim 19, Hsu discloses a backlight module [see figures 1, 7], comprising: a light-emitting diode (LED) light source disposed on at least one side of the backlight module [320, figure 7]; a backlight frame configured [38] to accommodate the LED light source; a reflection plate [25, figure 1] configured to reflect light of the LED light source to provide a planar output light; at least one Fresnel lens [213] disposed between the LED light source and the reflection plate; and a light board [24, figure 1] disposed above a light-emitting surface of the backlight module to make an output light of the backlight module uniform, but fails to explicitly disclose wherein the reflection plate has two inclined planes and is glued and mounted to the backlight frame, and the light board is a diffusion light board having a microlens structure.
Chang teaches configuring a reflection plate in a backlight module to have two inclined planes and mounted to the backlight frame is well known [see figure 314, figure 3]. 

Regarding the configuration wherein the reflection plate is glued to the frame, Hsu teaches the general use of glue and adhesives [see paragraph 34]. 
It would have been obvious to one having ordinary skill in the art to implement a glue mounting configuration, in order to fix the reflection plate to the backlight using well known means with predictable results [see Hsu, paragraph 44].
Hasei teaches a microlens diffusion sheet configuration is well known [see figures 1, 2]. It would have been obvious to one having ordinary skill to implement the microlens structured diffusion light board as taught by Hasei with the lighting unit taught by Hsu, depending on the type of illumination desired [see Hsu, paragraph 44].

Allowable Subject Matter
Claims 2-7, 11-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not disclosed or taught by the prior art of record (in combination with other claimed elements and limitations). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee [US 2007/0086208] teaches another method of configuring a backlight unit with a Fresnel lens. Li [US 2015/0253622] teaches a general light source with Fresnel surfaces. Other backlight configurations . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875